DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/08/2021. 
In the filed response, independent claims 1, 8, and 15 have been amended.
Accordingly, Claims 1-20 have been examined and are pending. This Action is made FINAL.

	Information Disclosure Statement
1.	The information disclosure statement (IDS) was submitted on 12/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
2.	The terminal disclaimer filed on 10/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,834,393 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
3.	Applicant’s arguments with respect to the instant claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In light of the filed amendments, new limitation has been added that changes the scope of the claims. For example, adding reference line index values and requiring that first and second types of edge preserving filters for first and second reference lines, respectively, are the same. After reviewing the IDS, the Examiner introduces new prior art Kang et al., Joint Video Experts th Meeting: San Diego, US, 10-20 Apr. 2018, Description of SDR video coding technology proposal by ETRU and Sejong University, hereinafter referred to as Kang. The Examiner also introduces prior art Li et al. WO 2017/190288 A1. See PTO 892. Lee US 2019/0238835 A1 is further identified as relevant art however is not relied upon in the current office action.  As to the amended limitation that addresses reference line index values, the Examiner respectfully submits both Kang and Li suggest/disclose this feature. For example, Kang filters reference samples in 1st and 2nd reference lines to a CU per multi-line intra-prediction (Sects. 2.1.8.1-2.1.8.2, pgs. 7-8).  Although not explicit, a skilled person in the art would recognize index values are required to distinguish said reference lines for identifying reference samples used for predicting samples of a current block. For more explicit support Examiner turns to Li, where for e.g. Fig. 13 shows reference lines 0…n (top) and 0…m (left) around a current block, where said reference lines are assigned indices that increase for lines further from the current block (¶0137-0138). In other words, reference line 0 corresponds to the line nearest the current block (index value of 0) and reference lines n/m correspond to the lines furthest from the current block (non-zero index value).  
4.	As to the amended limitation “wherein when a first type of edge preserving filter is applied to the first reference line, a second type of edge preserving filter that is the same as the first type of edge preserving filter is applied to the second reference line” (emphasis added) as recited for e.g. in claim 1, the Examiner respectfully submits that the above feature cannot be found in the specification as filed.  Rather than showing two types of edge preserving filters  that are the same, the specification appears to disclose using different edge preserving filters for different lines (see for e.g. ¶ 35). Accordingly, it is not exactly clear what is meant by having two types of edge preserving filters that are the same.  For example, if the first and second types of 
5.	Upon further consideration of the current art of record, the Examiner respectfully submits Ramasubramonian discloses “wherein when a first type of edge preserving filter is applied to the first reference line, a second type of edge preserving filter that is the same as the first type of edge preserving filter is applied to the second reference line” given its BRI.  Ramasubramonian can apply a cubic filter to more than one reference line (e.g. ¶ 24) and it is further shown that the cubic filter can be for e.g. a 4-tap (i.e. a 1st type) and a 6-tap (i.e. a 2nd type) cubic filter as respectively noted in ¶ 0179 and ¶ 0182. Therefore, the Examiner respectfully submits these filters are the same since they are both cubic filters. The foregoing interpretation is made possible due to the claimed ‘or’ condition of claim 1 where either of the filters may be applied (i.e., edge smoothing filter or an edge preserving filter). Together with the requirement that that only an edge preserving filter be applied to the second reference line can be effectively interpreted (within the BRI) as applying an edge preserving filter to both lines. 
For the foregoing reasons, the Examiner respectfully submits that the combined teachings of Kang, Lee, and Ramasubramonian under 35 USC § 103 teach the disclosed features of the instant claims given their BRI. See below for details.
6.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  

8.	Accordingly, Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1, 8, and 15; claims 1, 8, and 15 recite the limitation “wherein when a first type of edge preserving filter is applied to the first reference line, a second type of edge preserving filter that is the same as the first type of edge preserving filter is applied to the second reference line” (emphasis added); however, the limitation “is the same” as it relates to the two types of edge preserving filters, does not appear to be different edge preserving filters for different lines (see for e.g. ¶ 35). Accordingly, it is not exactly clear what is meant by having two types of edge preserving filters that are the same.  For example, if the first and second types of filters correspond to 4-tap and 6-tap cubic filters, respectively, does this mean they are the same since they are both cubic filters? If so, where in the specification can this be found?  The Examiner respectfully requests the Applicant to point out where in the specification support can be found for the aforementioned newly added limitations.  If no such support can be identified, Applicant is required to cancel the new matter in the reply to this Office Action.
As to claims 2-7, 9-14, and 16-20, since these depend on claims 1, 8, and 15, they are also rejected under 35 U.S.C. 112(a) for the reasons presented above.  
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 8, and 15; claims 1, 8, and 15 recite the limitation “wherein when a first type of edge preserving filter is applied to the first reference line, a second type of edge preserving filter that is the same as the first type of edge preserving filter is applied to the second reference line” (emphasis added); The aforementioned limitation does not appear to be defined or discussed in the specification that readily shows what is meant by having first and second edge preserving filters that are the same since the terms ‘first’ and ‘second’ seem to suggest there are two distinguishable filters. As such, it is unclear how to interpret the foregoing limitation. For the purpose of applying art, the Examiner interprets this as follows. If the first and second types of filters correspond to 4-tap and 6-tap cubic filters, then this can be understood as being the same since they are both cubic filters. 
As to claims 2-7, 9-14, and 16-20, since these depend on claims 1, 8, and 15, they are also rejected under 35 U.S.C. 112(b) for the reasons presented above.  
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 10th Meeting: San Diego, US, 10-20 Apr. 2018, in view of Li et al. WO 2017/190288 A1, and in further view of Ramasubramonian et al. (US 2020/0014922 A1 with reference to Provisional application No. 62/694,932), hereinafter referred to as Kang, Lee and Ramasubramonian, respectively.
Regarding claim 1, (currently amended): Kang discloses “A method performed by at least one processor for selecting an intra interpolation filter for multi-line intra prediction based on a reference line index for decoding a video sequence [See Sects. 2.1.8.1-2.1.8.2 (pgs. 7-8) regarding filtering reference samples in 1st and 2nd reference lines to a CU per MIP. Although not explicit, a skilled person in the art would recognize indexing is required to identify said reference lines. For direct support of indexing, see Li below], comprising: identifying a set of reference lines associated with a coding unit [Fig. 2-6 (pg. 8) identifies two reference lines for implementing MIP. See Li’s indexing of reference lines below]; applying an edge smoothing filter or an edge preserving filter to reference samples included in a first reference line, of the set of reference lines, that is adjacent to the coding unit to generate a first set of prediction samples based on the first reference line being associated with a first reference line index having a value of zero [See nearest (first) reference line to CU in Fig. 2-6 (pg. 8) that employs a 6-tap interpolation filter to facilitate generating prediction values. Examples of filter are given in Table 2-2 (pg. 7). Per ¶ 31 of filed spec, negative coefficients (filter A) depict edge preserving filters, while positive coefficients (filter B) depict edge smoothing filters]; and applying only the edge preserving filter but not the edge smoothing filter to reference samples included in a second reference line [Per Sect. 2.1.8.2 (pg. 8), a bilinear interpolation filter is applied to 2nd reference line. Said filter however is shown to be an edge smoothing filter as per ¶ 33 of filed specification. See Ramasubramonian below regarding using edge preserving filters for more than one reference lines of a CU (e.g. a 2nd reference line)], of the set of reference lines, that is non-adjacent to the coding unit to generate a second set of prediction samples based on the second reference line being associated with a second reference line index having a non-zero value, [the second reference line shown in Fig. 2-6 (pg. 8) implies an index having a non-zero value. Refer to Li below for index support. As to generated prediction samples, see Sect. 2.1.8.2 (pg. 8)] Although Kang discloses 1st (nearest) and 2nd (second nearest) reference lines to the CU (Fig. 2-6), Kang does not explicitly refer to indexing said reference lines. Li on the other hand from the same or similar field of endeavor teaches this feature. [Fig. 13 of Li show reference lines 0…n (top) and 0…m (left) around a current block, where said reference lines are assigned indices that increase for lines further from the current block (¶0137-0138). Also refer to ¶0133. Examples of selecting reference lines are given in ¶0150-0151]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding methods of Kang which employs filtering processes for multi-line based intra prediction (MIP), to add the teachings of Li as above which explicitly refers to signaling candidate reference lines including those that are non-adjacent to the current block so as to help reduce significant capture noise and quantization error associated with samples values in the reference line adjacent to the current block (e.g. ¶ 005).
Although Kang and Li disclose the foregoing, they do not teach applying an edge preserving filter to both the 1st and 2nd reference lines as amended. Ramasubramonian on the other hand from the same or similar field of  endeavor is shown to disclose this feature given the BRI of the limitation “wherein when a first type of edge preserving filter is applied to the first reference line, a second type of edge preserving filter that is the same as the first type of edge preserving filter is applied to the second reference line” [As per ¶0188 of Ramasubramonian, a cubic filter (i.e. edge preserving filter) can be applied to more than one reference line (e.g. 1st and 2nd reference lines).  Said cubic filter can be considered a 1st/2nd type for 1st/2nd reference lines, respectively, where the 2nd type is the same as the 1st type, given the BRI of the above limitation] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding methods of Kang and Li which disclose intra-prediction techniques with multiple candidate reference lines, to add the teachings of Ramasubramonian as above that provide various filtering approaches to samples in reference lines around a current block so as to help improve the compression efficiency (¶ 0021).
Regarding claim 2 Kang, Li, and Ramasubramonian teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kang and Li however do not disclose “wherein the edge smoothing filter comprises a linear interpolation filter having only positive or zero filter coefficients, and wherein the edge preserving filter is at least one of a linear interpolation filter having at least one or two negative filter coefficients, a non-linear filter, or a bilateral filter.” Ramasubramonian on the other hand from the same or similar field of endeavor discloses the foregoing filters that can be used for merged mode dependent intra smoothing (MDIS) and intra interpolation filter switching in video coding. Specifically “wherein an edge smoothing filter is a linear interpolation filter having only positive or zero filter coefficients [See ¶0023 of Ramasubramonian where in different circumstances, a Gaussian interpolation filter (i.e., an edge smoothing filter) may be applied to provide a smoothing effect. Also see ¶0181], and wherein an edge preserving filter is at least one of a linear interpolation filter having at least one or two negative filter coefficients [Ramasubramonian’s cubic filter (i.e., edge preserving filter) contains negative tap coefficients (e.g., ¶ 0188)], a non-linear filter, or a bilateral filter.” [Ramasubramonian further reveals using a bilateral filter (¶ 0192) which per ¶030 of the specification is a non-linear filter.] The motivation for combining Kang, Li, and Ramasubramonian has been discussed in connection with claim 1, above.
Regarding claim 3 Kang, Li, and Ramasubramonian teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kang further reveals “wherein the first reference line has a first reference line index having a value of zero” [Fig. 2-6 (pg. 8) identifies two reference lines for implementing MIP where the nearest reference line is a 1st reference line. Although not explicit, one skilled in the art would recognize the nearest reference line has an index of 0. See Li’s indexing of reference lines below for explicit support] Although Kang’s teachings of MIP imply the use of indices for identifying the reference lines as shown, Kang is not explicit. Li on the other hand from the same or similar field of endeavor discloses the foregoing. [Fig. 13 of Li show reference lines 0…n (top) and 0…m (left) around a current block, where said reference lines are assigned indices that increase for lines further from the current block (¶0137-0138). Also refer to ¶0133] The motivation for combining Kang and Li has been discussed in connection with claim 1, above.
Regarding claim 4 Kang, Li, and Ramasubramonian teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kang and Li however do not teach “wherein the edge preserving filter comprises at least one of a Cubic filter, a discrete cosine transform (DCT)-based filter, a polynomial-based interpolation filter, a bilateral filter, and a Hermite interpolation filter.” Ramasubramonian on the other hand from the same or similar field of endeavor teaches the foregoing [Noting the limitation “at least one of”, Ramasubramonian in the context of intra-prediction schemes (abstract), discloses using cubic filters (e.g., ¶ 0023 -0024)] The motivation for combining Kang and Li has been discussed in connection with claim 1, above.
Regarding claim 5 Kang, Li, and Ramasubramonian teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kang further reveals “wherein the second reference line has a second reference line index having a non-zero value” [Fig. 2-6 (pg. 8) identifies two reference lines for implementing MIP where the second nearest reference line is a 2nd reference line. Although not explicit, one skilled in the art would recognize the second nearest reference line has a non-zero index. See Li’s indexing of reference lines below for explicit support] Although Kang’s teachings of MIP imply the use of indices for [Fig. 13 of Li show reference lines 0…n (top) and 0…m (left) around a current block, where said reference lines are assigned indices that increase for lines further from the current block (¶0137). Also refer to the non-zero reference lines in Figs. 16A-B (e.g. reference lines 3 and 1)] The motivation for combining Kang and Li has been discussed in connection with claim 1, above.
Regarding claim 6 Kang, Li, and Ramasubramonian teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Kang and Li however do not disclose “wherein a first tap number of the edge smoothing filter is different than a second tap number of the edge preserving filter”.  Ramasubramonian on the other hand from the same or similar field of endeavor discloses the foregoing. [For e.g., Ramasubramonian teaches a 4-tap Gaussian filter (¶ 0180) and a 6-tap Cubic filter (¶ 0182), for the first and second tap numbers, respectively] The motivation for combining Kang, Li, and Ramasubramonian has been discussed in connection with claim 1, above.
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1.
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3. 
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4. 
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 6.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3. 
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5. 
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 6. 

Allowable Subject Matter
12.	Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. In particular, the art of record does not address signaling a reference line index before intra prediction modes. Additional after the MPM information. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
7.(original): The method of claim 1, further comprising: signaling a reference line index before intra prediction modes, wherein the signaled intra prediction modes excludes planar modes, and wherein the reference line index indicates which reference line is used for intra prediction.
14. (original): The device of claim 8, further comprising: signaling code configured to cause the at least one processor to signal a reference line index before intra prediction modes, wherein the signaled intra prediction modes excludes planar modes, and wherein the reference line index indicates which reference line is used for intra prediction

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486